               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5658 Page 1 of 32



                       1   GINA L. DURHAM (Bar No. 295910)        Tamar Y. Duvdevani (admitted pro hac
                           gina.durham@dlapiper.com               vice)
                       2   DLA PIPER LLP (US)                     tamar.duvdevani@dlapiper.com
                           555 Mission Street, Suite 2400         Marc E. Miller (admitted pro hac vice)
                       3   San Francisco, California 94105-2933   marc.miller@dlapiper.com
                           Tel: 415.836.2500                      DLA PIPER LLP (US)
                       4   Fax: 415.836.2501                      1251 Avenue of the Americas
                                                                  New York, New York 10020-1104
                       5   STANLEY J. PANIKOWSKI (Bar No.         Tel: 212.335.4500
                           224232)                                Fax: 212.335.4501
                       6   stanley.panikowski@dlapiper.com
                           DLA PIPER LLP (US)                     Ryan Compton (admitted pro hac vice)
                       7   401 B Street, Suite 1700               ryan.compton@dlapiper.com
                           San Diego, CA 92101                    James Stewart (admitted pro hac vice)
                       8   Tel: 619.699.2700                      james.stewart@dlapiper.com
                           Fax: 619.699.2701                      DLA PIPER LLP (US)
                       9                                          500 Eight Street, NW
                           ANDREW L. DEUTSCH (Bar No.             Washington, D.C. 20004
                      10   319286)                                Tel: 202.799.4000
                           andrew.deutsch@dlapiper.com            Fax: 202.799.5000
                      11   DLA PIPER LLP (US)
                           2000 Avenue of the Stars
                      12   Suite 400, North Tower
                           Los Angeles, CA 90067-4704
                      13   Tel: 310.595.3000
                           Fax: 310.595.3300
                      14
                           Attorneys for Plaintiff
                      15   Dr. Seuss Enterprises, L.P.
                      16
                                                UNITED STATES DISTRICT COURT
                      17
                                             SOUTHERN DISTRICT OF CALIFORNIA
                      18
                           DR. SEUSS ENTERPRISES, L.P., a         Case No. 16-cv-02779 JLS BGS
                      19   California limited partnership,
                                                                  PLAINTIFF DR. SEUSS
                      20               Plaintiff,                 ENTERPRISES L.P.’S
                                                                  MEMORANDUM OF POINTS AND
                      21         v.                               AUTHORITIES IN OPPOSITION
                                                                  TO DEFENDANTS’ MOTION FOR
                      22   COMICMIX LLC, a Connecticut            SUMMARY JUDGMENT
                           limited liability company; MR.
                      23   GLENN HAUMAN, an individual;           Date: January 31, 2019
                           MR. DAVID JERROLD                      Time: 1:30 pm
                      24   FRIEDMAN A/K/A DAVID                   Courtroom: 4D
                           GERROLD, an individual; and MR.        Judge: Hon. Janis L. Sammartino
                      25   TY TEMPLETON, an individual,
                      26               Defendants.
                      27
                      28
DLA P IPER LLP (US)
     S A N D I EG O
                                                                                        16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5659 Page 2 of 32



                       1                                       TABLE OF CONTENTS
                       2
                                                                                                                                     Page
                       3
                       4   I.     INTRODUCTION ........................................................................................1

                       5   II.    FACTS NOT SUBJECT TO GENUINE DISPUTE ......................................3

                       6          A.      The DSE Intellectual Property ............................................................ 3

                       7          B.      Defendants’ Infringing Conduct .......................................................... 5

                       8          C.      The Unrebutted Poret Likelihood of Confusion Survey ......................8

                       9          D.      Defendants’ Unreliable Expert Witness ..............................................9

                      10   III.   ARGUMENT.............................................................................................. 10

                      11          A.      The Court Should Grant Summary Judgment To DSE on its
                                          Copyright Claims .............................................................................. 10
                      12                  1.       Boldly Infringes DSE’s Copyrights ......................................... 10
                      13                  2.       Boldly Is Not A Fair Use of DSE’s Protected Expression........ 10
                      14                           a.       The First Three Fair Use Factors Favor DSE ................ 10
                      15                           b.       The Fourth Factor Also Favors DSE ............................. 11
                      16          B.      The Court Should Deny Defendants’ Summary Judgment
                      17                  Motion Relating to DSE’s Trademark Claims ................................... 15

                      18                  1.       Legal Standard For Trademark Infringement .......................... 15

                      19                  2.       DSE Owns Protectable Rights in the DSE Marks .................... 15

                      20                  3.       The Rogers Test And The First Amendment Do Not
                                                   Shield Defendants From DSE’s Infringement Claims ............. 22
                      21   IV.    CONCLUSION .......................................................................................... 25
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                                              -i-
     S A N D I EG O
                                                                                                                    16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5660 Page 3 of 32



                       1                                       TABLE OF AUTHORITIES
                       2
                                                                                                                                   Page(s)
                       3   CASES
                       4   Am., Inc. v. Skechers USA, Inc.,
                       5     890 F.3d 747 (9th Cir. 2018) ............................................................................. 17
                       6   Bach v. Forever Living Products U.S., Inc.,
                       7     473 F. Supp. 2d 1110 (W.D. Wash. 2007)......................................................... 19

                       8   Brighton Collectibles, Inc. v. Marc Chantal USA, Inc.,
                              2009 WL 10674087 (S.D. Cal. May 12, 2009) ............................................ 18, 19
                       9
                      10   Brown v. Electronic Arts, Inc.,
                              724 F.3d 1235 (9th Cir. 2013) ........................................................................... 25
                      11
                           Campbell v. Acuff-Rose Music, Inc.,
                      12
                             510 U.S. 569 (1994) .................................................................................... 12, 13
                      13
                           Castle Rock Entm’t, Inc. v. Carol Pub. Grp.,
                      14     150 F.3d 132 (2d Cir. 1998) .............................................................................. 14
                      15
                           Daimler AG v. A-Z Wheels LLC,
                      16     334 F. Supp. 3d 1087 (S.D. Cal. 2018) ............................................................. 15
                      17   Dastar Corp. v. Twentieth Century Fox Film Corp.,
                      18     539 U.S. 23 (2003) ............................................................................................ 16

                      19   Dr. Seuss Enter., L.P. v. ComicMix LLC,
                              300 F. Supp. 3d (S.D. Cal. 2017) ................................................................ 17, 18
                      20
                      21   Dr. Seuss Enter., L.P. v. ComicMix LLC,
                              256 F. Supp. 3d 1099 (S.D. Cal. 2017) ............................................................. 11
                      22
                           E.S.S. Entm’t 2000, Inc. v. Rock Star Videos, Inc.,
                      23
                              547 F.3d 1095 (9th Cir. 2008) ..................................................................... 19, 25
                      24
                           Elliott v. Google, Inc.,
                      25      860 F.3d 1151 (9th Cir. 2017), cert. denied, 138 S. Ct. 362 (2017) ................... 21
                      26
                           Entrepreneur Media, Inc. v. Smith,
                      27      279 F.3d 1135 (9th Cir. 2002) ........................................................................... 15
                      28
DLA P IPER LLP (US)                                                                -ii-
     S A N D I EG O
                                                                                                                       16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5661 Page 4 of 32



                       1                                      TABLE OF AUTHORITIES
                       2                                            (continued)
                                                                                                                                   Page(s)
                       3   Filipino Yellow Pages, Inc. v. Asian Journal Publications, Inc.,
                       4      198 F.3d 1143 (9th Cir. 1999) ........................................................................... 16

                       5   Galerie Furstenberg v. Coffaro,
                             697 F. Supp. 1282 (S.D.N.Y. 1988) .................................................................. 20
                       6
                       7   Gordon v. Drape Creative, Inc.,
                             909 F.3d 257 (9th Cir. 2018) ...................................................................... passim
                       8
                           Gordon v. Drape Creative, Inc.,
                       9
                             No. 15 Civ. 4905, ECF No. 94 .......................................................................... 22
                      10
                           Guadiana v. State Farm Fire & Cas. Co.
                      11     2009 WL 3763693 (D. Ariz. Nov. 10, 2009) ..................................................... 11
                      12
                           Harlequin Enterprises Ltd. v. Gulf & Western Corp.,
                      13     644 F.2d 946 (2d Cir. 1981) .............................................................................. 20
                      14   Harper & Row, Publishers, Inc. v. Nation Enters.,
                      15     471 U.S. 539 (1985) .......................................................................................... 12

                      16   Hartford House, Ltd. v. Hallmark Cards, Inc.,
                             846 F.2d 1268 (10th Cir. 1988) ......................................................................... 20
                      17
                      18   Hughes v. Design Look Inc.,
                             693 F. Supp. 1500 (S.D.N.Y.1988) ................................................................... 20
                      19
                           LandscapeForms, Inc. v. Columbia Cascade Co.,
                      20
                             113 F.3d 373 (2d Cir. 1997) .............................................................................. 20
                      21
                           Leigh v. Warner Bros., a Div. of Time Warner Entertainment Co., L.P.,
                      22      10 F. Supp. 2d 1371 (S.D. Ga. 1998), aff’d in part, rev’d in part on
                      23      other grounds, 212 F.3d 1210 (11th Cir. 2000) ................................................. 20
                      24   Lombardo v. Dr. Seuss Enterprises, L.P.,
                      25     729 F. App’x 131 (2d Cir. 2018) ....................................................................... 14

                      26   Moldex-Metric, Inc. v. McKeon Products, Inc.,
                             891 F.3d 878 (9th Cir. 2018) ............................................................................. 16
                      27
                      28
DLA P IPER LLP (US)                                                                -iii-
     S A N D I EG O
                                                                                                                       16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5662 Page 5 of 32



                       1                                      TABLE OF AUTHORITIES
                       2                                            (continued)
                                                                                                                                   Page(s)
                       3   Monge v. Maya Magazines, Inc.,
                       4     688 F.3d 1164 (9th Cir. 2012) ........................................................................... 10

                       5   Munro v. Lucy Activewear, Inc.,
                             2016 WL 5660422 (D. Minn. Sept. 29, 2016), aff’d in part, rev’d in
                       6     part 899 F.3d 585 (8th Cir. 2018) ...................................................................... 20
                       7
                           Paramount Pictures, Corp. v. Axanar Productions, Inc.,
                       8     2017 WL 83506 (C.D. Cal. Jan. 3, 2017) .................................................... 12, 14
                       9
                           Peralta v. Dillard,
                      10      744 F.3d 1076 (9th Cir. 2014) ........................................................................... 11
                      11   Qualitex Co. v. Jacobson Products Co., Inc.,
                      12     514 U.S. 159 (1995) .......................................................................................... 16

                      13   Romm Art Creations Ltd. v. Simcha Intern., Inc.,
                             786 F. Supp. 1126 (S.D.N.Y. 1992) ............................................................ 18, 19
                      14
                      15   Salinger v. Colting,
                              641 F. Supp. 2d 250 (S.D.N.Y. 2009) ............................................................... 14
                      16
                           Salinger v. Random House, Inc.,
                      17
                              811 F.2d 90 (2d Cir. 1987) ................................................................................ 14
                      18
                           Skydive Arizona, Inc. v. Quattrocchi,
                      19      2009 WL 6597892 (D. Ariz. Feb. 2, 2009)........................................................ 16
                      20
                           Star Indus., Inc. v. Bacardi & Co.,
                      21      412 F.3d 373 (2d Cir. 2005) .............................................................................. 21
                      22   The Coca-Cola Co. v. Gemini Rising,
                      23      346 F. Supp. 1183 (E.D.N.Y. 1972) .................................................................. 21
                      24   Transgo, Inc. v. Ajac Transmission Parts Corp.,
                      25      768 F.2d 1001 (9th Cir. 1985) ........................................................................... 16

                      26   Two Pesos, Inc. v. Taco Cabana, Inc.,
                             505 U.S. 763 (1992) .......................................................................................... 16
                      27
                      28
DLA P IPER LLP (US)                                                                -iv-
     S A N D I EG O
                                                                                                                       16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5663 Page 6 of 32



                       1                                         TABLE OF AUTHORITIES
                       2                                               (continued)
                                                                                                                                          Page(s)
                       3   Vision Sports, Inc. v. Melville Corp.,
                       4      888 F.2d 609 (9th Cir. 1989) ............................................................................. 18

                       5   Warner Bros. Entm’t v. Global Asylum, Inc.,
                             2012 WL 6951315 (C.D. Cal. Dec. 10, 2012), aff’d without
                       6     published opinion, 2013 WL 5814731 (9th Cir. Oct. 30, 2013) ......................... 18
                       7
                           STATUTES
                       8
                           15 U.S.C. § 1125(a) ......................................................................................... 16, 20
                       9
                      10   15 U.S.C. § 1127.................................................................................................... 16

                      11   OTHER AUTHORITIES
                      12   2 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 12:59 (5th
                      13      ed. 2018) ........................................................................................................... 21

                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                                                    -v-
     S A N D I EG O
                                                                                                                              16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5664 Page 7 of 32



                       1   I.    INTRODUCTION
                       2         In their motion for summary judgment, Defendants ask the Court to find that
                       3   (1) their extensive taking from DSE’s copyrighted works is fair use and (2) their
                       4   copying of Dr. Seuss’s unique illustration style and distinctive font is not trademark
                       5   infringement, either because the style and font are not legally protected or because
                       6   the Rogers exception to infringement applies. These arguments fail, because they
                       7   misconstrue the law and ignore the facts developed in discovery. The Court should
                       8   deny Defendants’ summary judgment motion, and grant partial summary judgment
                       9   in DSE’s favor that (1) Defendants have infringed DSE’s copyrights, and (2) the
                      10   DSE Marks are valid and protectable.
                      11         Defendants, who bear the burden of proof on copyright fair use, initially
                      12   argue that the Court’s analysis of the first and third fair use factors, at the pleading
                      13   stage, is “settled.” This is not the law. A court is not bound on summary judgment
                      14   by its prior rulings on a motion to dismiss, where the only question presented was
                      15   whether the complaint pleads a plausible claim. Moreover, fair use is inherently a
                      16   factual inquiry, and the factual record developed in discovery shows that all four
                      17   factors strongly favor DSE’s position, and that no reasonable juror could excuse
                      18   Defendants’ infringing conduct as a fair use.
                      19         In particular, Defendants fail to carry their burden on the “most important”
                      20   fourth factor: the negative impact on actual and potential markets for Dr. Seuss
                      21   books and derivatives were Defendants and others allowed to infringe at will. DSE
                      22   has provided ample proof of likely economic harm, including a history of licensing
                      23   collaborative derivative works where Seuss creations appear in the same work as
                      24   other parties’ creations, just as Oh, The Places You’ll Boldly Go! (“Boldly”)
                      25   intermingles Seuss and Star Trek. DSE has also shown that Defendants
                      26   intentionally aimed Boldly at DSE’s Oh, The Places You’ll Go!’s (“Go!”) core
                      27   graduation market, and planned to sell Boldly in the same channels of trade,
                      28   demonstrating that Boldly would likely usurp a material portion of that market.
DLA P IPER LLP (US)                                                -1-
     S A N D I EG O
                                                                                                  16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5665 Page 8 of 32



                       1   Defendants ignore these facts and counter with the unsworn and inadmissible
                       2   opinions of their proffered expert, Joshua S. Gans. But as set forth in DSE’s
                       3   Daubert motion, Gans’s opinions are unsupported by facts and follow no accepted
                       4   methodology for assessing market impact. Gans’s unreliable opinions should be
                       5   excluded, and the Court should find that the fourth factor strongly favors DSE.
                       6         On DSE’s trademark infringement claims, Defendants contend that unique
                       7   illustration styles and distinctive fonts cannot function as trademarks. The law,
                       8   however, says that they can be protectable trademarks if they have acquired
                       9   secondary meaning. The factual record shows ample evidence of secondary
                      10   meaning: the consuming public strongly associate Seuss’s illustration style, and the
                      11   font consistently used by him and DSE, with Seuss and no other source.
                      12         Nor can Defendants argue that Rogers protects their deliberate trademark
                      13   use, in light of the Ninth Circuit’s recent decision in Gordon v. Drape Creative,
                      14   Inc., 909 F.3d 257 (9th Cir. 2018). Gordon reversed an order dismissing a
                      15   trademark infringement claim on Rogers grounds. It held that use of another’s
                      16   mark in an expressive work may be “explicitly misleading,” and therefore
                      17   infringing, without an affirmative statement that the mark owner authorized the use.
                      18   Gordon held that where the junior user uses the mark in the same market and
                      19   “similar artistic expressions” as the senior user, this usage has an “especially
                      20   strong” potential to mislead consumers. This case presents just such a scenario, as
                      21   Defendants deliberately used the DSE Marks without material alteration, and used
                      22   these marks in the same way as Seuss did, and DSE does—to denote the source of
                      23   books and other licensed goods—and on works that were intended to compete in
                      24   the same market as Seuss’s works, namely as gifts for graduating students.
                      25         For these reasons, discussed in detail below, Defendants’ motion for
                      26   summary judgment should be denied in its entirety, and partial summary judgment
                      27   entered in DSE’s favor that (1) Defendants have infringed DSE’s copyrights, and
                      28   (2) the DSE Marks are valid and protectable.
DLA P IPER LLP (US)                                                -2-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
               Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5666 Page 9 of 32



                       1   II.   FACTS NOT SUBJECT TO GENUINE DISPUTE
                       2         A.     The DSE Intellectual Property
                       3         DSE is the owner, by assignment, of the intellectual property relating to the
                       4   works of Theodor S. Geisel, the author and illustrator of the books written under the
                       5   pseudonym “Dr. Seuss.” (Statement of Additional Undisputed Material Facts
                       6   (“SOAF”) ¶ 1.) Geisel wrote and illustrated the copyrighted works at issue here:
                       7   Go!; How the Grinch Stole Christmas! (“Grinch”); and The Sneetches and Other
                       8   Stories (collectively, the “DSE Works”). (ECF No. 107-2 (“SOF”) ¶¶ 2-7.)
                       9         DSE claims protectable rights in the Unregistered Dr. Seuss Marks, defined
                      10   in its First Amended Complaint as: “(1) the title OH, THE PLACES YOU’LL GO!;
                      11   (2) the stylized font used consistently on the front and back covers, spine, and title
                      12   page of the Dr. Seuss books such that this use of the stylized font has come to be
                      13   recognized by consumers as a source identifier for Dr. Seuss; and (3) the unique
                      14   illustration style of the characters and backgrounds found throughout Dr. Seuss
                      15   books.” (ECF No. 39 at ¶17.) On May 21, 2018, the Court granted in part
                      16   Defendants’ motion for partial judgment on the pleadings, dismissing DSE’s
                      17   trademark claims as they relate to Defendants’ unauthorized use of the title OH,
                      18   THE PLACES YOU’LL GO!. (ECF No. 89.) DSE’s trademark claims on the
                      19   remaining Unregistered Dr. Seuss Marks—the “Seussian style” and the “Seussian
                      20   font” (collectively, the “DSE Marks”)—proceeded through discovery. 1
                      21         DSE oversees a robust publishing program, working closely with its
                      22   publishers as well as with consumer product companies that utilize DSE’s
                      23   intellectual property. (SOF ¶¶ 128-137.) As part of this program, DSE licenses
                      24   authors and illustrators to publish additional works under the Dr. Seuss brand
                      25
                      26   1
                             “Seussian style” refers to the unique illustration style of the characters and
                      27   backgrounds found throughout Dr. Seuss books and “Seussian font” refers to the
                           stylized font used consistently on the front and back covers, spine, and title page of
                      28   the Dr. Seuss books. (ECF No. 39 at ¶ 17.)
DLA P IPER LLP (US)                                                    -3-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5667 Page 10 of 32



                       1   utilizing, among other DSE trademarks, the DSE Marks. (Id.) DSE has also
                       2   licensed book collaborations, such as the Wubbulous World of Dr. Seuss, which
                       3   combine Seuss works with another party’s property. (SOF ¶ 150-155.) These
                       4   works utilize indicia, including the DSE Marks, that signal to consumers that DSE
                       5   is the source. (Id.; SOAF ¶ 25.) DSE asserts close quality control over its licensed
                       6   partners to ensure that their books and other products are of a consistent and high
                       7   level of style and quality. (SOF ¶¶ 128-131; SOAF ¶¶ 2-3.) As DSE’s President,
                       8   Susan Brandt, explained, “
                       9
                      10
                      11                                                                 ” (SOAF ¶ 2.)
                      12         DSE is also in the entertainment business, licensing its intellectual property
                      13   for use in films, television, stage productions, theme parks, and museum
                      14   exhibitions. (SOF ¶ 138.) DSE’s product licensing and merchandising program
                      15   offers a wide array of goods bearing DSE’s trademarks, including the DSE Marks.
                      16   (SOF ¶¶ 138-139, 144.) In 2017, market research firm NPD named DSE the top
                      17   licensed book brand. (SOF ¶ 159.)
                      18         Given its obligations as a trademark owner to maintain consistency across its
                      19   licensees’ use of its trademarks, DSE created a Style Guide for its licensees and
                      20   partners, which provides extensive direction on maintaining and meeting the
                      21   Seussian style. (SOAF ¶¶ 6-16; 18-22.) The consistent look and style of its
                      22   licensees’ books and other products is so vital to DSE to denote the Dr. Seuss brand
                      23   that DSE also has specific style guides that instruct on the permissible colors,
                      24   designs, and images for the licensed work. (Id.)
                      25         As a result of this consistency across works, the Seussian style is so well-
                      26   known by the consuming public that “Seussian” is defined by Merriam-Webster as
                      27   “of, relating to, or suggestive of the works of Dr. Seuss (Theodore Geisel)
                      28   especially: having a playfully inventive or outlandish quality typical or reminiscent
DLA P IPER LLP (US)                                                  -4-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5668 Page 11 of 32



                       1   of the … images found in children’s stories like The Cat in the Hat and How the
                       2   Grinch Stole Christmas.” (SOAF ¶ 23.)
                       3         The Seussian style is evident when looking at Dr. Seuss’s body of work,
                       4   including Go!. (SOAF ¶ 24.) Examples of elements that comprise the style
                       5   include: (1) the appearance of his characters, including their “half-moon” pupils,
                       6   unique button noses, and hair drawn to give the appearance of “moving forward,”
                       7   their faces almost always drawn at three-quarter profile or complete profile, with
                       8   distinctive, pear-shaped bodies; (2) his distinctive line weight, shading, cross-
                       9   hatching, patterns, and color combinations; (3) his use of surrealistic architecture
                      10   and machinery; and (4) the appearance of his backgrounds and his landscapes, such
                      11   as mountains drawn like waves of water and organic shrubbery and trees. (SOF ¶
                      12   52; SOAF ¶ 17.) As defendant Hauman testified when acknowledging the
                      13   distinctiveness of the Seussian style: “you know it when you see it.” (SOAF ¶ 30.)
                      14         DSE’s Style Guide also
                      15                                          ” which are based on the hand-lettered titles
                      16   that Dr. Seuss drew for the cover art to each of his books. (SOAF ¶¶ 4-5, 11-13.)
                      17   These fonts are “unique and proprietary” to DSE. (Id.) DSE and its licensees use
                      18   these fonts consistently across books, DSE’s website, and on licensed products and
                      19   packaging to indicate that DSE is the source of the goods. (Id.)
                      20         B.     Defendants’ Infringing Conduct
                      21         When Hauman was contemplating ideas for his Star Trek primer, he told
                      22   defendant Gerold that “what we can do as a parody…is pretty dang broad as long as
                      23   we aren’t doing too much trademark infringement.” (SOF ¶ 11 (emphasis added.))
                      24   In creating Boldly, Defendants made a concerted effort to utilize the DSE Marks to
                      25   ensure that Boldly would “match the look and feel of Seuss books,” and appear to
                      26   the consumer as though it was a “50th Anniversary reprinting of a classic children’s
                      27   book, as if it had existed in the past.” (SOF ¶¶ 8, 36, 37, 49-50, 52-55, 60, 84;
                      28   SOAF ¶¶ 36-42, 43-46.) Hauman searched for an illustrator that could “draw in a
DLA P IPER LLP (US)                                            -5-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5669 Page 12 of 32



                       1   Seussian style” because he “wanted to make sure that [Defendants] worked with the
                       2   style of [Go!]” in order for Boldly to be “[e]vocative of Dr. Seuss.” (SOAF ¶¶ 26,
                       3   31-36, 42.) Hauman admitted that he “certainly intended” for Boldly to be
                       4   “Seussian,” and that “Seuss’s artwork is expressive in a particular way.” (Id.)
                       5         Hauman chose defendant Templeton to illustrate Boldly because Hauman
                       6   considered Templeton adept at copying other artists’ styles. (SOAF ¶¶ 27, 34.)
                       7   Templeton made sure that his illustrations for Boldly were in the “Seussian” style
                       8   by sending to the other Defendants his “prelim and rough sketches,” showing his
                       9   “attempts at learning how to Seuss up” the characters. (SOAF ¶ 35.) Templeton
                      10   testified that Hauman instructed him to make his illustrations “closer to” Go! and so
                      11   he “started matching drawings from the original.” (SOF ¶¶ 36-37.) Templeton
                      12   “practiced how to illustrate in Dr. Seuss’s illustration style,” and by the time he was
                      13   nearly finished with Boldly, he had rounded out his mastery of the “Seussian style”
                      14   by reviewing “twenty Seuss books and counting.” (SOAF ¶¶ 28-31, 38-39.)
                      15         Throughout Boldly, Templeton copied the “look and feel” of the Seussian
                      16   style, which Defendants admit is distinctive. (SOAF ¶¶ 36-37.) He added “flat
                      17   colors” for “a Seussian look” and copied the “Seussian art style,” including by: (i)
                      18   adopting Dr. Seuss’s “physical movement state” in order to use Seuss’s unique
                      19   technique of “cross-hatching” in “a similar way”; (ii) drawing eyes in the same way
                      20   as Seuss; (iii) adopting Seuss’s “fondness for the button nose”; (iv) drawing trees
                      21   with “big long loopy circles”; and (v) adopting Seuss’s “imprecise quality” in
                      22   drawing circle and lines, among many other techniques that make Seuss’s works
                      23   uniquely Seussian. (SOAF ¶¶ 39, 48; SOF ¶ 52.) Templeton frankly said that “I
                      24   did, in fact, slavishly copy from Seuss,” in illustrating Boldly. (SOF ¶ 54.)
                      25         To complete their deliberate copying, Defendants used a “version of the
                      26   Doctor Soos font”—an unauthorized third party font that imitates the recognizable
                      27   hand-lettering that Dr. Seuss created for his books—for the title and Gerrold’s and
                      28   Templeton’s names on a mockup of Boldly’s cover. (SOAF ¶¶ 41-42.) Hauman
DLA P IPER LLP (US)                                             -6-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5670 Page 13 of 32



                       1   testified that he chose this font because it was “deliberatively evocative of a
                       2   Seussian style” and had a “similarity to existing Dr. Seuss samples.” (Id.) Hauman
                       3   then “modified” the Doctor Soos font to make it look even more “Seussian.” (Id.)
                       4   For Boldly’s cover, Templeton drew the lettering by hand, copying “as a model” the
                       5   font on Go!’s cover. (SOAF ¶ 43.)
                       6         When Boldly was being finalized for printing with Defendants’ original
                       7   publishing partner, Andrews McMeel Publishing (“AMP”), an AMP editor asked
                       8   Hauman whether the cover was “going to be the same image as shown in the
                       9   proposal or…one that more closely resembles the original [Go!].” (SOAF ¶ 45.)
                      10   Hauman sent a modified cover of Boldly, placing it side-by-side with Go! and
                      11   stated “[p]retty close to what you see, which is pretty darn close to the original.”
                      12   (Id.) And Gerrold admitted that, looking at Boldly’s cover, “you could even say it
                      13   looks like it was produced by Dr. Seuss.” (SOAF ¶ 46.)
                      14         Defendants knew that Go! was a book marketed as a gift for graduates, and
                      15   admitted their intent for Boldly to target DSE’s market for Go!, the perennial best-
                      16   selling book on The New York Times Best Sellers list during graduation season.
                      17   (SOAF ¶¶ 49-52.) Defendants’ prospective publisher saw graduation as Boldly’s
                      18   primary market, too, and described the target for Boldly as “
                      19                                                                                          .”
                      20   (SOF ¶¶ 72-76, 79; SOAF ¶ 53.) After Defendants and AMP reached an agreement
                      21   to publish Boldly, AMP selected on
                      22                                                      ” (SOF ¶ 91; SOAF ¶ 53.)
                      23         AMP backed out of its agreement to publish Boldly, so Defendants pushed
                      24   another third-party, ThinkGeek, to publish before graduation season arrived. (SOF
                      25   ¶¶ 116-126.) Hauman did not promptly notify ThinkGeek about DSE’s claims,
                      26   rationalizing to the other Defendants, “[i]f we have to pull the order from
                      27   [ThinkGeek], we can smooth things over with them by explaining that we’re
                      28   dealing with legal matters and didn’t want to expose them to it, which I’m sure
DLA P IPER LLP (US)                                                 -7-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5671 Page 14 of 32



                       1   they’ll appreciate, and they’ll have new orders in time for school graduations.”
                       2   (SOF ¶ 121.) ThinkGeek was eventually notified of the instant litigation, and on
                       3   February 2, 2017, ThinkGeek and Hauman discussed the prospects of offering
                       4   Boldly in time for graduation. (SOF ¶ 103.) Defendants also planned to offer
                       5   Boldly for sale at the same retailers as DSE’s books, including Barnes & Noble and
                       6   Amazon. (SOAF ¶¶ 49-50.)
                       7           C.    The Unrebutted Poret Likelihood of Confusion Survey
                       8           DSE has also provided substantial evidence showing that Defendants’
                       9   deliberate use of the DSE Marks is likely to cause consumer confusion. DSE’s
                      10   expert, Hal Poret, provided a report dated September 27, 2018 (the “Poret Report”),
                      11   which is unrebutted. (SOAF ¶ 55.) Mr. Poret describes the consumer survey that
                      12   he designed and conducted in order to test the extent to which Boldly’s illustration
                      13   style and font “causes prospective consumers to mistakenly believe that the work is
                      14   created or published by Seuss or that it is sponsored or endorsed by Seuss.” (SOAF
                      15   ¶ 56.) The survey had a Test Group, who saw Boldly, and a Control Group, who
                      16   saw an altered version of Boldly created under Mr. Poret’s direction by an artist
                      17   retained by DSE (the “Control Work”). (SOAF ¶¶ 57-58.) The Control Work
                      18   includes the identical title, story, and prose as Boldly (and even its disclaimer), but
                      19   employs an illustration style and font that does not use the DSE Marks. (SOAF ¶
                      20   58.) Examples of the Control Work, as compared to Boldly, are seen below:
                      21   /////
                      22   /////
                      23   /////
                      24   /////
                      25   /////
                      26   /////
                      27   /////
                      28   /////
DLA P IPER LLP (US)                                                   -8-
     S A N D I EG O
                                                                                                 16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5672 Page 15 of 32



                       1
                                            Boldly                                Control Work
                       2
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14   The Control Group and Control Work were used to isolate and eliminate consumer
                      15   confusion that could arise for reasons other than use of the DSE Marks, such as
                      16   similarities in title, story or other prose. (SOAF ¶ 59.) After exposure to the
                      17   specific work, the Test Group was asked who they believed created, sponsored or
                      18   endorsed Boldly, and the Control Group was asked who they believed created,
                      19   sponsored or endorsed or the Control Work. (SOAF ¶¶ 60-62.)
                      20         The survey results demonstrate a statistically and legally significant finding
                      21   of consumer confusion. 39.7% of the Test Group registered as confused as to
                      22   source, compared with 15.7% of the Control Group. (SOAF ¶¶ 63-64.) Subtracting
                      23   the latter as “noise,” Mr. Poret found a final net confusion rate of 24%. (SOAF ¶
                      24   65.) Mr. Poret thus concluded that “the illustration style and font of Boldly creates
                      25   a substantial likelihood of confusion with respect to Dr. Seuss.” (SOAF ¶ 66.)
                      26         D.     Defendants’ Unreliable Expert Witness
                      27         Defendants designated Joshua S. Gans, an Australian citizen who teaches
                      28   economics in Canada, as their sole expert in this case. (ECF No. 104-4 at 2.) The
DLA P IPER LLP (US)                                                 -9-
     S A N D I EG O
                                                                                               16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5673 Page 16 of 32



                       1   subject of Gans’s proposed opinions is “what likely effect [Boldly] will have on the
                       2   potential market for or value of certain works by Dr. Seuss … and licensed
                       3   derivative works thereof.” (Id. at 4.) Gans does not offer any opinion in support of
                       4   Defendants’ defense to DSE’s trademark claims. (Id.) Because Gans’s proposed
                       5   opinions do not even meet the minimum standards of reliability for admissible
                       6   expert testimony under the Federal Rules of Evidence and Daubert, DSE has
                       7   moved to exclude him and his proposed opinions from this case. 2 (ECF No. 104.)
                       8   III.   ARGUMENT
                       9          A.    The Court Should Grant Summary Judgment To DSE on its
                                        Copyright Claims
                      10
                      11                1.    Boldly Infringes DSE’s Copyrights
                      12          As shown in DSE’s motion for summary judgment, there is no genuine
                      13   dispute that: (1) DSE owns valid copyrights in the DSE Works; and (2) Defendants
                      14   directly and substantially copied from the DSE Works to create Boldly. (ECF No.
                      15   107 at Sec. III(A).) Having moved on only their fair use defense, Defendants
                      16   effectively concede DSE’s prima facie case of infringement: in this Circuit, “[t]his
                      17   affirmative defense presumes that unauthorized copying has occurred, and is
                      18   instead aimed at whether the defendant’s use was fair.” Monge v. Maya Magazines,
                      19   Inc., 688 F.3d 1164, 1170 (9th Cir. 2012). “As with all affirmative defenses,
                      20   [Defendants] bear the burden of proof.” Id. And because Defendants have not
                      21   carried their burden and DSE has established in its motion that no fair use defense
                      22   is available, the Court should deny Defendants’ motion and grant DSE’s motion.
                      23                2.    Boldly Is Not A Fair Use of DSE’s Protected Expression
                      24                      a.     The First Three Fair Use Factors Favor DSE
                      25          Defendants conclude, without supporting authority or even rationale, that the
                      26
                      27   2
                             As set forth in DSE’s contemporaneously-filed motion to strike, the Gans expert
                      28   reports are also unsworn and, therefore, inadmissible.
DLA P IPER LLP (US)                                                 -10-
     S A N D I EG O
                                                                                              16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5674 Page 17 of 32



                       1   “Court’s analysis of three of the four statutory fair use factors is settled” and may
                       2   not be revisited on summary judgment. (Br. at 7.) To the extent Defendants are
                       3   relying on the “law of the case” doctrine for this conclusion, they are wrong.
                       4   Rulings made on a motion to dismiss consider only whether the well-pleaded
                       5   allegations of a complaint state a claim. Because a summary judgment motion
                       6   considers the entire evidentiary record developed in discovery, prior rulings have
                       7   no binding effect. Peralta v. Dillard, 744 F.3d 1076, 1088 (9th Cir. 2014).
                       8         As explained by Guadiana v. State Farm Fire & Cas. Co.:
                       9                [L]aw of the case ordinarily does not apply to issues
                                        raised on summary judgment after they were rejected on a
                      10                motion to dismiss because motions for summary
                                        judgment are subject to a different standard. On a motion
                      11                to dismiss, the court considers whether the plaintiff has
                                        stated a claim upon which relief may be granted assuming
                      12                allegations in the complaint are true. On summary
                                        judgment, the court considers whether there is a genuine
                      13                issue of material fact in light of the evidence uncovered
                                        during discovery.
                      14
                      15   2009 WL 3763693, at *6 (D. Ariz. Nov. 10, 2009).

                      16         Fair use is an inherently fact-intensive inquiry, Dr. Seuss Enter., L.P. v.

                      17   ComicMix LLC, 256 F. Supp. 3d 1099, 1104 (S.D. Cal. 2017), and as shown in

                      18   DSE’s summary judgment motion, based on the extensive record, Boldly is highly

                      19   commercial, not transformative, was developed in bad faith, and violates DSE’s

                      20   right to create derivative works, and, thus, the first factor favors DSE. (ECF No.

                      21   107 at Sec. III(B)(1).) The record also reinforces the conclusion that DSE’s

                      22   copyrighted works are highly creative, and, thus, the second factor also favors DSE.

                      23   (Id. at Sec. III(B)(2).) And the record shows that Defendants took far more from

                      24   Go! than needed to create Boldly (even surmising a “way out” of the suit by taking

                      25   less), and, thus, the third factor favors DSE as well. (Id. at Sec. III(B)(3).)

                      26                       b.     The Fourth Factor Also Favors DSE
                      27         DSE’s motion also shows that Boldly is likely to harm the market for Go! and

                      28   its derivatives. (ECF No. 107 at Sec. III(B)(4).) Defendants’ contention that “the
DLA P IPER LLP (US)                                                   -11-
     S A N D I EG O
                                                                                                  16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5675 Page 18 of 32



                       1   market effect of Boldly would likely be neutral, if not positive, toward DSE’s
                       2   work,” is neither supported by the law nor the factual record, and thus does not “tip
                       3   the balance” on this “most important” factor in favor of fair use towards
                       4   Defendants. See Harper & Row, Publishers, Inc. v. Nation Enters., 471 U.S. 539,
                       5   566 (1985). Defendants misconstrue the law on which party bears the burden of
                       6   proof on this factor, ignore the undisputed record, and criticize DSE for not
                       7   bringing forward probative evidence of harm in an existing market or any impact on
                       8   reasonably likely to be developed markets. (Br. 7-8.) These arguments all fail.
                       9         As the Supreme Court has made clear, “[s]ince fair use is an affirmative
                      10   defense, its proponent [(Defendants here)] would have difficulty carrying the
                      11   burden of demonstrating fair use without favorable evidence about relevant
                      12   markets.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 590 (1994).
                      13   Defendants cannot carry their burden because they do not offer a shred of
                      14   admissible evidence about the relevant markets for Go!, derivatives of the DSE
                      15   Works, and Boldly.
                      16         Defendants’ citation to the Court’s pre-discovery finding on factor one that
                      17   Boldly does not substitute for Go! (Br. at 8) ignores the very different picture
                      18   developed in discovery. The facts show that Boldly was designed to serve the exact
                      19   same market function as Go!, from its extensive use of the DSE Marks and
                      20   copyrighted expression to convey the same message as Go! and to reach the same
                      21   audience of graduates and graduation gift-buyers, while selling through the same
                      22   channels as Go!. (SOF ¶¶ 36-38, 49-50, 52, 55, 60, 75, 84, 86, 92, 100-101, 103,
                      23   121, 124, 141, 143-144, 148; SOAF ¶¶ 26, 28, 36, 39, 41-44, 49-54.) “Under these
                      24   facts, Defendants evidently intend for their work to effectively function as a market
                      25   substitution to [Go!].” Paramount Pictures, Corp. v. Axanar Productions, Inc.,
                      26   2017 WL 83506, at *9 (C.D. Cal. Jan. 3, 2017).
                      27         Rather than address the undisputed evidence, Defendants rely on Dr. Gans’s
                      28   unsupported opinion that “Boldly addresses a different market and market function
DLA P IPER LLP (US)                                               -12-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5676 Page 19 of 32



                       1   from Go! and the other ‘Dr. Seuss’ books and products, does not impact their target
                       2   market.” (Br. at 9.). Gans’s proposed opinions, however, can neither overcome the
                       3   undisputed factual evidence on this factor, nor meet the minimum standards of
                       4   reliability for admissible expert testimony, as shown in DSE’s motion to exclude
                       5   Gans from testifying in this action. (ECF No. 104-1 at Secs. III(B)(1)-(4).) The
                       6   Court should not consider this unreliable and inadmissible testimony.3
                       7         Defendants also contend that Boldly would not harm DSE’s derivative or
                       8   licensing market, because DSE has purportedly “pointed to no comparable licensed
                       9   hybrid work of its own.” (Br. at 12.) According to Gans, “the absence from the
                      10   marketplace of DSE-licensed hybrids like Boldly, is evidence that Boldly is not in a
                      11   market that DSE traditionally or reasonably would enter, or is likely to develop on
                      12   its own.” (Id.) Gans is unqualified to offer this expert opinion, (ECF No. 104-1 at
                      13   Sec. III(B)(3)), and also ignores the undisputed facts that: (1) DSE has published
                      14   several books that are derivative of the DSE Works, including derivatives of Go!
                      15   (SOF ¶¶ 142-143); (2) DSE oversees a robust licensing program for the DSE Works
                      16   (SOF ¶¶ 129-130; SOAF ¶ 2); (3) DSE has partnered, and will partner, with other
                      17   rights holders on licensed “collaborations” that combine Dr. Seuss’s works with
                      18   another property to create new works (SOF ¶¶ 153-157); and (4) Boldly is exactly
                      19   the type of derivative collaboration that DSE might license. (Id.)
                      20         Worse, Defendants proceed from an erroneous legal assertion: where
                      21   potential markets are at issue, the fourth factor favors only the copyright owner who
                      22   already had plans to produce a derivative work that is either identical to, or
                      23   substantially the same as, the infringing work. (Br. at 11-12.) The law is exactly
                      24   the opposite: “[I]t is the ‘potential market’ for the copyrighted work and its
                      25
                      26   3
                            Defendants and Gans further contend that Boldly is fair because it would have a
                      27   “positive impact” on sales of Seuss books. (Br. at 9.) Gans’s conclusion is both
                           unreliable and not supported by the law, as “the boon to the [Dr. Seuss works] does
                      28   not make [Defendants’] copying fair.” Campbell, 510 U.S. at 591 n.21.
DLA P IPER LLP (US)                                                 -13-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5677 Page 20 of 32



                       1   derivatives that must be examined, even if the ‘author has disavowed any intention
                       2   to publish them during his lifetime,’ given that an author ‘has the right to change
                       3   his mind’ and is ‘entitled to protect his opportunity to sell his derivative works.’”
                       4   Salinger v. Colting, 641 F. Supp. 2d 250, 267-68 (S.D.N.Y. 2009) (quoting
                       5   Salinger v. Random House, Inc., 811 F.2d 90, 99 (2d Cir. 1987)) rev’d on other
                       6   grounds, 607 F.3d 68 (2d Cir. 2010); see also, Castle Rock Entm’t, Inc. v. Carol
                       7   Pub. Grp., 150 F.3d 132, 145-46 (2d Cir. 1998) (fourth factor favored plaintiff even
                       8   where it “evidenced little if any interest in exploiting this market for derivative
                       9   works” because the law “respect[s] that creative and economic choice.”). The same
                      10   rule prevails in the Ninth Circuit. See e.g., Paramount, 2017 WL 83506, at *9
                      11   (“Judging by the success of Defendants’ fundraisers, the Axanar Works are the type
                      12   of work for which there is a separate demand that Plaintiffs may one day seek to
                      13   exploit.”) (int. quote omitted).
                      14         Accordingly, the fourth factor favors DSE even if DSE has not yet
                      15   collaborated with CBS on a work that is identical, or close, to Boldly, or chooses
                      16   not to license a book to compete directly with Go!, its perennial best-seller. Id.
                      17   Authors have the exclusive right to create—or choose not to create—derivatives of
                      18   an original work, Salinger, 641 F. Supp. 2d at 267-68, and a work like Boldly,
                      19   mixing Seuss’s works with the well-known Star Trek franchise, is exactly the type
                      20   of work that DSE might reasonably license. (SOF ¶¶ 153-157.)
                      21         Defendants also assert that there already exist “complementary” works
                      22   derived from Go!, a book called “Oh the Meetings You’ll Go To!” (stating on the
                      23   cover “a parody by Dr. Suits”), and a play (based on Grinch) called “Who’s
                      24   Holiday.”4 And even though Gans failed to follow any accepted methodology for
                      25   determining whether products are complements or substitutes of one another (ECF
                      26
                      27   4
                            Lombardo v. Dr. Seuss Enterprises, L.P., 729 F. App’x 131, 132 (2d Cir. 2018)
                      28   determined that Who’s Holiday is a fair use parody.
DLA P IPER LLP (US)                                                -14-
     S A N D I EG O
                                                                                                 16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5678 Page 21 of 32



                       1   No. 104-1 at Sec. III(B)(1)), and did not even mention these two parodies,
                       2   Defendants cite Gans’s proposed testimony as the sole factual evidence suggesting
                       3   that “works derivative or transformative [of Go!] are likely to serve as complements
                       4   rather than substitutes in the eyes of consumers.” (Br. at 9.) But Boldly is not a
                       5   parody, and, as discussed above, Defendants themselves sought to make Boldly a
                       6   substitute purchase for Go! in the graduation gift market.
                       7         For all of these reasons, the undisputed evidence relating to the fourth factor
                       8   thus strongly tips in DSE’s favor. Accordingly, Defendants’ motion should be
                       9   denied, and summary judgment should be granted to DSE on its copyright claims.
                      10         B.     The Court Should Deny Defendants’ Summary Judgment Motion
                                        Relating to DSE’s Trademark Claims
                      11
                      12                1.    Legal Standard For Trademark Infringement
                      13         “To state a valid cause of action for trademark infringement under the

                      14   Lanham Act, a plaintiff must prove: (1) that it has a protectable ownership interest

                      15   in the mark; and (2) that the defendant’s use of the mark is likely to cause consumer

                      16   confusion.” Daimler AG v. A-Z Wheels LLC, 334 F. Supp. 3d 1087, 1095 (S.D.

                      17   Cal. 2018) (int. quotation marks omitted). Because “summary judgment is

                      18   generally disfavored in the trademark arena” due to “the intensely factual nature of

                      19   trademark disputes” in assessing “the ultimate question of likelihood of confusion,”

                      20   Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1140 (9th Cir. 2002), DSE has

                      21   not moved for summary judgment on its remaining trademark claims.

                      22         Defendants, however, seek summary judgment that the DSE Marks are not

                      23   valid and on their Rogers defense. (Br. at 13-18.) But DSE has proven in

                      24   discovery that the DSE Marks are valid, and, as shown by the Ninth Circuit’s very

                      25   recent decision in Gordon, 909 F.3d at 257, triable issues of fact remain on whether

                      26   Defendants’ unauthorized use would be shielded by Rogers.

                      27                2.    DSE Owns Protectable Rights in the DSE Marks
                      28         The Lanham Act is intended to “prevent[ ] competitors from copying a
DLA P IPER LLP (US)                                                 -15-
     S A N D I EG O
                                                                                               16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5679 Page 22 of 32



                       1   source-identifying mark.” Dastar Corp. v. Twentieth Century Fox Film Corp., 539
                       2   U.S. 23, 34 (2003); see also 15 U.S.C. § 1125(a). The Act expansively defines a
                       3   trademark as “any word, term, name, symbol, or device, or any combination
                       4   thereof” used “to identify and distinguish his or her goods, including a unique
                       5   product, from those manufactured or sold by others and to indicate the source of the
                       6   goods, even if that source is unknown.” 15 U.S.C. § 1127. The Supreme Court has
                       7   observed the breadth of this definition, noting that the Act “describes that universe
                       8   in the broadest of terms. . . . . Since human beings might use as a ‘symbol’ or
                       9   ‘device’ almost anything at all that is capable of carrying meaning, this language,
                      10   read literally, is not restrictive.” Qualitex Co. v. Jacobson Products Co., Inc., 514
                      11   U.S. 159, 162 (1995).
                      12         A mark is valid so long as it is capable of distinguishing goods (and, in the
                      13   case of trade dress, if it is nonfunctional). See Skydive Arizona, Inc. v. Quattrocchi,
                      14   2009 WL 6597892 at *18 (D. Ariz. Feb. 2, 2009) (for a mark to be valid, it “must
                      15   be distinctive, i.e., capable of distinguishing the applicant’s goods from those of
                      16   others.”) (citing Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992));
                      17   Moldex-Metric, Inc. v. McKeon Products, Inc., 891 F.3d 878, 881 (9th Cir. 2018)
                      18   (“No protection under the Lanham Act is available if the claimed trade dress is
                      19   functional.”). In this Circuit, secondary meaning can be established in several
                      20   ways, including “direct consumer testimony; survey evidence; exclusivity, manner,
                      21   and length of use of a mark; amount and manner of advertising; amount of sales and
                      22   number of customers; established place in the market; and proof of intentional
                      23   copying by the defendant.” Filipino Yellow Pages, Inc. v. Asian Journal
                      24   Publications, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999). Consumer confusion is
                      25   another factor indicative of secondary meaning. Transgo, Inc. v. Ajac Transmission
                      26   Parts Corp., 768 F.2d 1001, 1015 (9th Cir. 1985).
                      27         DSE’s First Amended Complaint alleges with particularity that DSE owns
                      28   protectable rights in the DSE Marks: the stylized font used consistently on the front
DLA P IPER LLP (US)                                                -16-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5680 Page 23 of 32



                       1   and back covers, spine, and title page of the Dr. Seuss books and the unique
                       2   illustration style of the characters and backgrounds found throughout Dr. Seuss
                       3   books. (ECF No. 39 at ¶17.) And the undisputed evidence amply supports DSE’s
                       4   allegations that the DSE Marks are distinctive and have acquired secondary
                       5   meaning in the mind of the public, and are readily associated with DSE.
                       6         The Dr. Seuss books, which utilize the DSE Marks, are iconic, and among
                       7   the most popular children’s books of all time. (SOF ¶ 137.) These books have
                       8   topped many bestseller lists, sold over 650 million copies worldwide, and been
                       9   translated into more than a dozen languages. (Id.) In 2017, DSE was named the
                      10   top licensed book brand according to market industry research firm NPD (SOF ¶
                      11   159), and the Seussian style is so well-known by the consuming public that
                      12   “Seussian” is a defined term in the Merriam-Webster dictionary as the distinct style
                      13   emanating from Dr. Seuss. (SOAF ¶ 23.) DSE maintains strict quality control over
                      14   its licensees’ use of the DSE Marks, and distributes a Style Guide to ensure
                      15   uniformity of style and quality across products authorized to use the DSE Marks.
                      16   (SOAF ¶¶ 2-22.)
                      17         Defendants do not dispute how recognizable the Seussian style has become
                      18   in the minds of the public: indeed, each Defendant admitted this fact. (SOAF ¶¶
                      19   30-31, 37.) Defendants further admitted that they made a concerted effort to copy
                      20   and use the DSE Marks to ensure that Boldly would “match the look and feel of
                      21   Seuss books.” (SOF 48-50, 61 84; SOAF ¶¶ 29, 36, 38-39, 41-44) Defendants also
                      22   intentionally copied the Seussian font of Go!’s title to make Boldly (and its cover)
                      23   look as similar as possible to a Dr. Seuss work.5 (SOAF ¶¶ 41-44.) This
                      24   intentional copying of the distinctive DSE Marks is evidence that they have
                      25   secondary meaning. See adidas Am., Inc. v. Skechers USA, Inc., 890 F.3d 747, 755
                      26
                      27
                           5
                             This Court has already found that “[t]he look of the lettering is unquestionably
                           identical on both books, down to the shape of the exclamation point.” Dr. Seuss
                      28   Enter., 300 F. Supp. 3d at 1090.
DLA P IPER LLP (US)                                                 -17-
     S A N D I EG O
                                                                                               16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5681 Page 24 of 32



                       1   (9th Cir. 2018) (quoting Vision Sports, Inc. v. Melville Corp., 888 F.2d 609, 615
                       2   (9th Cir. 1989)).
                       3         Importantly, the unrebutted Poret Survey demonstrates that when a group of
                       4   consumers are shown Boldly, and a separate control group are shown version of
                       5   Boldly that removes only the DSE Marks, a far lower percentage of the control
                       6   group believed that Boldly is associated with Seuss. (SOAF ¶¶ 63-64.) Having
                       7   stripped out this “noise,” Poret showed that 24% of consumers are confused as to
                       8   origin because Defendants deliberately used the DSE Marks, which is legally
                       9   probative of confusion. 6 (SOAF ¶ 65.) This finding of confusion is demonstrative
                      10   of secondary meaning, and thus distinctiveness. Dr. Seuss Enter., L.P. v. ComicMix
                      11   LLC, 300 F. Supp. 3d at 1083 (S.D. Cal. 2017) (distinctiveness can be proven
                      12   through secondary meaning); Brighton Collectibles, Inc. v. Marc Chantal USA,
                      13   Inc., 2009 WL 10674087, at *6 (S.D. Cal. May 12, 2009) (“Consumer confusion is
                      14   another factor to show secondary meaning.”). Poret also opines that “the net rate of
                      15   24.0% of respondents confusing Boldly with Seuss due to the illustration style and
                      16   font confirms that there is a significant degree of association of the illustration style
                      17   and font with Seuss.” (SOAF ¶ 67.)
                      18         Defendants contend that secondary meaning cannot attach to an illustration
                      19   style or a distinctive font. (Br. at 14-15.) While no reported case has involved
                      20   these precise facts, Defendants have conversely cited no decision holding such
                      21   marks unprotectible. As shown above, illustrative style and font meet the Lanham
                      22   Act’s intentionally broad definition of marks.
                      23         Defendants also ignore Romm Art Creations Ltd. v. Simcha Intern., Inc., 786
                      24
                      25   6
                             See, e.g., adidas, 890 F.3d at 756–57 (affirming finding of irreparable harm where
                      26   survey showed a 20% net confusion rate); Warner Bros. Entm’t v. Global Asylum,
                      27   Inc., 2012 WL 6951315 (C.D. Cal. Dec. 10, 2012), aff'd without published opinion,
                           2013 WL 5814731 (9th Cir. Oct. 30, 2013) (recognizing a likelihood of confusion
                      28   based, in part, on a survey showing a net confusion rate of 16-24%).
DLA P IPER LLP (US)                                                  -18-
     S A N D I EG O
                                                                                                  16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5682 Page 25 of 32



                       1   F. Supp. 1126 (S.D.N.Y. 1992), an illustrative case analyzing trademark rights in an
                       2   illustration style, which is discussed in the McCarthy treatise Defendants cite.
                       3         In Romm, the court issued a preliminary injunction on plaintiff’s Lanham Act
                       4   Section 43(a) claims. Plaintiff alleged that the infringing works, comprised of
                       5   posters, silk screens or limited editions of reproductions of certain paintings, were
                       6   “slavishly similar” to plaintiff’s works, prepared with “the intention of causing
                       7   potential customers and purchasers to confuse them with [plaintiff’s works],” and
                       8   sold for the “willful and calculated purpose of trading upon plaintiffs’ goodwill”
                       9   and “the secondary meaning created by [the artist’s] unique and distinctive style
                      10   and appearance.” Id. at 1131. In granting the injunction, the court observed that
                      11   “courts have long recognized that recovery under § 43(a) is not restricted to
                      12   federally registered trademarks, but extends to ‘words, symbols, collections of
                      13   colors and designs, or advertising materials or techniques’ that the purchasing
                      14   public has come to associate with a single source” and generally found no reason to
                      15   reject plaintiff’s “artistic style” claims so long as, inter alia, secondary meaning
                      16   were proven. Id. at 1134 (emphasis in original). While plaintiff in Romm asserted
                      17   unregistered trade dress under Section 43(a) and DSE pleaded its common law
                      18   rights under the more general umbrella of “trademark infringement,” “[t]he goal of
                      19   [both] trademark and trade dress law is to protect the ‘public interest in avoiding
                      20   consumer confusion.’” Brighton Collectibles, 2009 WL 10674087, at *4 (citing
                      21   E.S.S. Entm't 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1099 (9th Cir.
                      22   2008).7 Relatedly, and in addition to Romm, Lanham Act protection has also been
                      23   awarded to book covers. See Bach v. Forever Living Products U.S., Inc., 473 F.
                      24
                      25
                           7
                             During oral argument on Defendants’ second motion to dismiss, DSE explained
                           that DSE’s trademark claims relating to the Seussian style and font are akin to trade
                      26   dress. [ECF No. 52, at 12:2-15-6] To the extent the Court characterizes the DSE
                      27   Marks as trade dress (a category of trademarks), there is no reasonable dispute that
                           they are nonfunctional, and therefore capable of protection so long as secondary
                      28   meaning exists.
DLA P IPER LLP (US)                                                 -19-
     S A N D I EG O
                                                                                                 16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5683 Page 26 of 32



                       1   Supp. 2d 1110, 1122 (W.D. Wash. 2007) (Lanham Act protection afforded to book
                       2   cover consisting of “a white seagull in silhouette against a blue background”); see
                       3   also, e.g., Harlequin Enterprises Ltd. v. Gulf & Western Corp., 644 F.2d 946 (2d
                       4   Cir. 1981) (affirming preliminary injunction under § 1125(a) where overall features
                       5   of book cover design of “Silhouette Romance” found likely to cause confusion with
                       6   cover design of “Harlequin Presents” books); Hughes v. Design Look Inc., 693 F.
                       7   Supp. 1500, 1505-1506 (S.D.N.Y.1988) (section 1125[a] applicable in case of fine
                       8   art poster calendar).
                       9          Defendants cite the McCarthy treatise and two cases mentioned in the treatise
                      10   as showing that an illustration style cannot function as a source identifier. The
                      11   cases that he cites as well as those found in McCarthy are limited to their particular
                      12   facts and do not support Plaintiffs’ sweeping generalization. In Hughes, 693 F.
                      13   Supp. at 1505, the Andy Warhol artworks at issue were never used in association
                      14   with the promotion of any goods or services, and the court concluded that “in light
                      15   of the fact that the Plaintiffs have to date produced no similar products, indeed no
                      16   products at all, bearing similar images, secondary meaning cannot be claimed.” In
                      17   Hartford House, Ltd. v. Hallmark Cards, Inc., 846 F.2d 1268 (10th Cir. 1988), the
                      18   Tenth Circuit affirmed an injunction and noted in passing that plaintiff was not
                      19   seeking to protect an artistic style. In Leigh v. Warner Bros., a Div. of Time
                      20   Warner Entertainment Co., L.P., 10 F. Supp. 2d 1371 (S.D. Ga. 1998), aff'd in part,
                      21   rev'd in part on other grounds, 212 F.3d 1210 (11th Cir. 2000), plaintiff failed to
                      22   show it had used its artwork as a trademark prior to the alleged infringement. And,
                      23   in LandscapeForms, Inc. v. Columbia Cascade Co., 113 F.3d 373 (2d Cir. 1997),
                      24   plaintiff failed to sufficiently define its trade dress in furniture, describing it
                      25   “abstractly” as “at once massive, yet appears to float.” Id. at 382.8
                      26
                           8
                            See also Munro v. Lucy Activewear, Inc., 2016 WL 5660422, at *4-6 (D. Minn.
                      27
                           Sept. 29, 2016), aff'd in part, rev'd in part and remanded, 899 F.3d 585 (8th Cir.
                      28   2018) (Defendants sought to use the Lanham Act to protect entire light display art
DLA P IPER LLP (US)                                                    -20-
     S A N D I EG O
                                                                                                    16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5684 Page 27 of 32



                       1         Because the Lanham Act protects artistic styles when they have been used as
                       2   trademarks in connection with goods and services (e.g., books) and DSE has
                       3   established secondary meaning in the Seussian illustration style, because the
                       4   Lanham Act purposefully defines trademarks broadly, and because there exists
                       5   precedent that an artistic style can function as a trademark, Defendants’ validity
                       6   argument fails.
                       7         Defendants’ validity argument related to the Seussian font fails for similar
                       8   reasons. The same trademark treatise cited by Defendants states that “Federal
                       9   trademark protection for a distinctive typeface or lettering design would not be
                      10   preempted, pursuant to Copyright Act.” See 2 MCCARTHY ON TRADEMARKS AND
                      11   UNFAIR COMPETITION §     12:59 (5th ed. 2018); see also, Star Indus., Inc. v. Bacardi &
                      12   Co., 412 F.3d 373, 382 (2d Cir. 2005) (“[S]tylized shapes or letters may qualify [as
                      13   inherently distinctive], provided the design is not commonplace but rather unique or
                      14   unusual in the relevant market.”); cf The Coca-Cola Co. v. Gemini Rising, 346 F.
                      15   Supp. 1183, 1187 (E.D.N.Y. 1972) (although “the word ‘Coca-Cola’ as such does
                      16   not appear anywhere on the [infringing] poster one would have to be a visitor from
                      17   another planet not to recognize immediately the familiar ‘Coca’ in its stylized script
                      18   and accompanying words, colors and design.”). Defendants admit that the font is
                      19   recognizable as Seussian, which is why they copied it. (SOAF ¶¶ 41-44.) Because
                      20   the font uniquely functions as a source identifier, it is entitled to protection.
                      21         In sum, Defendants’ invalidity arguments should be rejected, and partial
                      22   summary judgment granted in DSE’s favor that the Seussian illustration style and
                      23   fonts are protectable as a matter of law. Elliott v. Google, Inc., 860 F.3d 1151,
                      24   1162 (9th Cir. 2017), cert. denied, 138 S. Ct. 362 (2017) (affirming summary
                      25   judgment for Google that its mark is valid).
                      26
                      27   exhibit, not just source identifying aspects of that exhibit); Galerie Furstenberg v.
                           Coffaro, 697 F. Supp. 1282, 1289-90 (S.D.N.Y. 1988) (dismissing trademark claim
                      28   related to counterfeit Salvador Dali paintings as the subject of copyright).
DLA P IPER LLP (US)                                                  -21-
     S A N D I EG O
                                                                                                  16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5685 Page 28 of 32



                       1                3.     The Rogers Test And The First Amendment Do Not Shield
                                               Defendants From DSE’s Infringement Claims
                       2
                       3         After the Court dismissed Count II on Rogers grounds, the Ninth Circuit
                       4   issued its most relevant Rogers analysis yet in Gordon, 909 F.3d at 257. In
                       5   Gordon, the owner of the trademarks “Honey Badger Don’t Care” and “Honey
                       6   Badger Don’t Give a Sh—” (the “HBDC Marks”) sued defendants for infringement
                       7   over the unauthorized use of the HBDC Marks in their greeting cards, a product that
                       8   is also sold by plaintiff’s licensees. Id. at 263. Defendants’ greeting cards used
                       9   variations on the HBDC Marks, but contained no explicit indication that the cards
                      10   were created, sponsored, or otherwise endorsed by the owner of the HBDC Marks.
                      11   Id. Defendants’ greeting cards also contained defendants’ own trademark
                      12   “Recycled Paper Greetings” and listed defendants’ websites. Id.
                      13         The district court granted summary judgment for defendants, applying the
                      14   Rogers test to bar Gordon’s claims. Id. at 264. On Rogers’s first prong, the court
                      15   found that defendants’ greeting cards were expressive works and their use of the
                      16   HBDC Marks related thereto, and, on Rogers’s second prong, found that defendants
                      17   did not explicitly mislead consumers because it made no affirmative statement of
                      18   sponsorship by plaintiff and the cards included defendants’ own name and websites.
                      19   Gordon v. Drape Creative, Inc., No. 15 Civ. 4905, ECF No. 94 (Civil Minutes).
                      20         The Ninth Circuit reversed and remanded. It held that while greeting cards
                      21   qualify as expressive works, satisfying Rogers’s first prong, a triable issue of fact
                      22   existed on Rogers’s second prong with regard to whether defendants’ use of the
                      23   HBDC Marks explicitly misleads consumers. Gordon, 909 F.3d at 268. In so
                      24   holding, Gordon noted that, in applying Rogers’s second prong, courts “must
                      25   remain mindful of the purpose of the Rogers test, which is to balance ‘the public
                      26   interest in avoiding consumer confusion’ against ‘the public interest in free
                      27   expression.’” Id. at 269 (quoting Rogers, 875 F.2d at 999). The Court further
                      28   noted that Rogers’s second prong “is not a mechanical test,” and that “‘all of the
DLA P IPER LLP (US)                                                -22-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5686 Page 29 of 32



                       1   relevant facts and circumstances’ must be considered.” Id. (quoting Rogers, 875
                       2   F.2d at 1000 n.6.) Thus, Gordon “reject[ed] the district court’s rigid requirement
                       3   that, to be explicitly misleading, the defendant must make an ‘affirmative statement
                       4   of the plaintiff’s sponsorship or endorsement.’” Id. at 269.
                       5         Gordon distinguished the Ninth Circuit’s prior Rogers decisions by pointing
                       6   out that in those cases where dismissal was affirmed, the “mere use of a trademark
                       7   alone” did not suffice to make such use explicitly misleading because in those cases
                       8   “it was clear that consumers would not view the mark alone as identifying the
                       9   source of the artistic work.” Id. at 270. But such reasoning, according to Gordon,
                      10   “does not extend to instances in which consumers would expect the use of a mark
                      11   alone to identify the source.” Id. (emphasis in original).
                      12         Gordon explained that “[a] more relevant consideration is the degree to
                      13   which the junior user uses the mark in the same way as the senior user.” Id. In the
                      14   Ninth Circuit’s prior Rogers decisions, “the junior user has employed the mark in a
                      15   different context—often in an entirely different market—than the senior user.” Id.
                      16   (“consumers would not view the mark alone as identifying the source of the artistic
                      17   work” because consumers would not expect that a song or a photograph titled
                      18   “Barbie” was created by Mattel, or that a strip club owner produced a video game).
                      19   Where the junior user uses the mark in the same market and location as the senior
                      20   user, as the defendant did in Gordon, “such identical usage could reflect the type of
                      21   ‘explicitly misleading description’ of source that Rogers condemns.” Id. (quoting
                      22   Rogers, 875 F.2d at 999–1000). Notably, Gordon cautioned against “reflexively
                      23   apply[ing] Rogers’s second prong [to excuse infringement] in this circumstance,”
                      24   because such an application “would turn trademark law on its head.” Id. at 270.
                      25         The facts of this case mirror those found in Gordon, and Defendants’ motion
                      26   should be denied for the same reasons that the Ninth Circuit reversed the Gordon
                      27   summary judgment grant. It is undisputed that Boldly, like Go! and the other Dr.
                      28   Seuss books, is an illustrated book, i.e., Defendants have employed the DSE Marks
DLA P IPER LLP (US)                                                   -23-
     S A N D I EG O
                                                                                               16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5687 Page 30 of 32



                       1   in the exact same context that DSE and its authorized licensees regularly employ
                       2   the DSE Marks. (SOAF ¶¶ 6, 17, 28, 36, 39, 41-44, 48-54.) And as discussed in
                       3   DSE’s motion for summary judgment, and above in Sec. III(A)(2)(b), Boldly was
                       4   designed to serve the exact same market by slavishly copying Go! and the DSE
                       5   Marks therein in order to compete for graduation business through the same
                       6   channels of trade. (SOF ¶¶ 54, 100-101, 141, 148; SOAF ¶¶ 49-54.)
                       7         This is not a case where Defendants made a “disparate use” of the DSE
                       8   Marks, Gordon, 909 F.3d at 270; rather Defendants and DSE both use the DSE
                       9   Marks in highly similar artistic expressions, on books destined for the same market,
                      10   and often where books are bought as a gift (and the familiarity of the illustration
                      11   style and font would be a particularly strong selling point to the purchaser).
                      12   Accordingly, “the potential for explicitly misleading usage is especially strong.”
                      13   Id. at 270. Defendants’ assertion that their use of the DSE Marks “is both in a
                      14   different manner, and with a different market function than the ‘Dr. Seuss’ books”
                      15   (Br. at 18) ignores the evidence and Gordon’s holding. To the contrary, in light of
                      16   the look and feel of Boldly (an illustrated work), which uses the DSE Marks,
                      17   Defendants’ slavish copying of every aspect of the DSE works, and their plans to
                      18   sell Boldly through the same channels of trade and to the same market of graduation
                      19   gift buyers, a reasonable jury could easily conclude that Defendants’ unauthorized
                      20   use of the DSE Marks in Boldly is explicitly misleading as to its source despite the
                      21   absence of an affirmative statement that DSE published or authorized the book.
                      22         Defendants’ minimization of their use of the DSE Marks as “only one
                      23   component of Defendants’ larger expressive creation,” is wrong and ignores the
                      24   undisputed record. Defendants admitted to their concerted effort to utilize the DSE
                      25   Marks to ensure that Boldly would “match the look and feel of Seuss books.”
                      26   (SOAF ¶¶ 36, 44) Hauman hired Templeton because he wanted to illustrate Boldly
                      27   in a “Seussian style.” (SOF ¶ 28-29, 31; SOAF ¶ 34.) Defendants also set out to
                      28   make Boldly’s cover match the look and feel of a Seuss book by copying the
DLA P IPER LLP (US)                                              -24-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5688 Page 31 of 32



                       1   artwork and using the “Seussian font.” (SOF ¶¶ 49, 52; SOAF ¶¶ 29, 40-44)
                       2   Templeton drew the lettering of the Boldly cover by hand, slavishly copying “as a
                       3   model” the font on the cover of Go!. (SOF ¶ 49; SOAF ¶¶ 40, 43.) Defendants’
                       4   publishing partner, AMP, even pushed Defendants to create a cover for Boldly that
                       5   was “one that more closely resembles the original [Go!].” (SOAF ¶ 45.).
                       6         This case is not at all like E.S.S. because Defendants’ use of the DSE Marks
                       7   was hardly “incidental to the overall story” of Boldly, and Boldly’s “Seussian” look
                       8   and feel is, by Defendants’ admissions, its “main selling point.” Cf. E.S.S., 547
                       9   F.3d at 1100-01. (SOF ¶ 38.) This case is also not at all like Brown because the
                      10   Defendants do not use “thousands” of other marks in order to create a universe with
                      11   verisimilitude. Defendants stole from two, and only two, properties: Seuss and Star
                      12   Trek. And the DSE Marks are deliberately placed front and center. Brown v.
                      13   Electronic Arts, Inc., 724 F.3d 1235, 1244-46 (9th Cir. 2013). In stark contrast to
                      14   this Circuit’s prior Rogers decisions, Boldly’s cover and its extensive use of the
                      15   DSE Marks, explicitly and intentionally fosters consumer misunderstanding.
                      16         In sum, DSE has introduced substantial evidence from which a jury could
                      17   conclude that Defendants’ use of the DSE Marks in Boldly is explicitly misleading.
                      18   Gordon clarifies that an absence of an “affirmative” statement of DSE’s
                      19   sponsorship or endorsement, and the inclusion of Defendants’ names in Boldly, is
                      20   by no means dispositive of Rogers’s second prong, especially where the marks are
                      21   both used on illustrated books aimed at the same market. Defendants are therefore
                      22   not entitled to summary judgment and their motion should be denied.
                      23   IV.   CONCLUSION
                      24         For the foregoing reasons, the Court should deny Defendants’ motion, and
                      25   should enter partial summary judgment (1) rejecting the fair use defense and
                      26   holding that Defendants have infringed DSE’s copyrights, and (2) declaring and
                      27   determining that the DSE Marks are protectable pursuant to Fed. R. Civ. P. 56(f).
                      28   Finally, the Court should direct a jury trial on Defendants’ Rogers defense.
DLA P IPER LLP (US)                                                   -25-
     S A N D I EG O
                                                                                                16-CV-02779-JLS-BGS
             Case 3:16-cv-02779-JLS-BGS Document 119 Filed 01/03/19 PageID.5689 Page 32 of 32



                       1   Dated: January 3, 2019       Respectfully submitted,
                       2                                By /s/ Tamar Duvdevani
                                                          TAMAR DUVDEVANI
                       3                                  DLA Piper LLP (US)
                       4                                   Attorneys for Plaintiff
                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                      -26-
     S A N D I EG O
                                                                                     16-CV-02779-JLS-BGS
